Case 1:19-cv-00088-GNS-HBB Document 1 Filed 07/03/19 Page 1 of 6 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION

JEREMY GENTRY,                                )
                                              )
       Plaintiff,                             )
                                              )
                                                             Electronically Filed
v.                                            )
                                              )
                                                      CASE NO. ___________________
AKEBONO BRAKE CORPORATION,                    )
                                              )
       Defendant.                             )
                                              )

                                   NOTICE OF REMOVAL

       Defendant, Akebono Brake Corporation       Akebono                                      ,

hereby files this Notice of Removal of this civil action from the Barren Circuit Court, Barren

County, Kentucky, to the United States District Court for the Western District of Kentucky,

Bowling Green Division, pursuant to 28 U.S.C. § 1441 et seq. The grounds for removal are as

follows:

       1.      This civil action, currently captioned as Jeremy Gentry v. Akebono Brake

Corporation, Civil Action No. 19-CI-00164

the Barren Circuit Court, Barren                                                         against

Akebono. True copies of all process, pleadings, and orders served upon Akebono are attached

hereto as Exhibit 1.

       2.      The United States District Court for the Western District of Kentucky, Bowling

Green Division is the proper district and division for removal from the Barren Circuit Court. 28

U.S.C. §§ 1441(a), 1446(a).
Case 1:19-cv-00088-GNS-HBB Document 1 Filed 07/03/19 Page 2 of 6 PageID #: 2




       3.      Defendant has not yet pleaded or answered in the State Court Action, and no

motions are pending.

       4.      At the time this action was filed, and at all times since, the only Plaintiff in this

action, Jeremy Gentry                                citizen of the Commonwealth of Kentucky.

Complaint, ¶ 2.

       5.      Defendant is and at all relevant times has been a corporation organized and

existing under the laws of the State of Michigan with its principal place of business in

Farmington Hills, Michigan. Id. at ¶ 3. A corporation is a citizen of the state in which it has been

incorporated and the state where it has its principal place of business. 28 U.S.C. § 1332(c)(1).

Accordingly, Defendant is a citizen of the State of Michigan.

       6.      Complete diversity exists between Plaintiff and Defendant. Plaintiff is a citizen

of Kentucky and not a citizen of Michigan, and Defendant is a citizen of Michigan and not a

citizen of Kentucky. Complaint, ¶¶ 2-3. Accordingly, there is complete diversity of citizenship

between the parties in accordance with 28 U.S.C. § 1332(a)(1).

       7.

amount in controversy for purposes of diversity jurisdiction. See 28 U.S.C. § 1332(a).

       8.      In his Complaint, Plaintiff asserts that he was discriminated against

                                       his disability/perceived disability in violation of Kentucky

law. Complaint, ¶¶ 36-38.       Plaintiff further asserts in his Complaint that,

damages claimed in this case are the difference between what Plaintiff would have earned had he

                                                                            he is seeking damages




                                                 2
Case 1:19-cv-00088-GNS-HBB Document 1 Filed 07/03/19 Page 3 of 6 PageID #: 3




for                                                                              Complaint, ¶ 32;

Complaint, Paragraph                                       on p. 4.

       9.      Plaintiff was employed with Defendant as an Area Supervisor from December 8,

2014 through July 7, 2017. Declaration of Michael Blackburn, ¶ 4 (copy attached hereto as

Exhibit 2). Plaintiff was demoted to the position of Production Associate effective July 8, 2017.

Id. at ¶ 5. At the time of his demotion, Plaintiff was making approximately $49,439.00 per year

as an Area Supervisor. Id. at ¶ 6. Effective July 8, 2017, Plaintiff began making approximately

$37,440 per year plus overtime as a Production Associate. Id.                                  lost

wages in this action alleging disability discrimination and/or retaliation in violation of Kentucky

law are approximately $12,000 per year or approximately $20,000 at the time the initial

Complaint was filed in the State Court Action.1

       10.     Plaintiff also requests his attorneys       fees and costs. Complaint, Paragraph

                                    on p. 4.

allowed by statute, may be included in the amount in controversy for purposes of diversity

               Charvat v. GVN Michigan, Inc., 561 F.3d 623, 630 n.5 (6th Cir. 2009) (citing

Williamson v. Aetna Life Ins. Co., 481 F.3d 369, 376 (6th Cir. 2007)).                        s are

                                                                  , KRS 344. Complaint, ¶¶ 36-38.

The KCRA permits an award of attorney fees to a prevailing plaintiff and, therefore, it must be

included in the amount in controversy. KRS § 344.450; see also Bierne v. Faurecia Exhaust

Sys., Inc., No. 3:13-CV-01156-CRS, 2014 WL 3966382, at *3 (W.D. Ky. Aug. 13, 2014)

1

admission that he is entitled to any such award; nor does it, in any way, waive any of
                                                       .


                                                  3
Case 1:19-cv-00088-GNS-HBB Document 1 Filed 07/03/19 Page 4 of 6 PageID #: 4




                                                                                        Courts apply



                                                                                      See Meyers v.

Chapman Printing Co., 840 S.W.2d 814, 826 (Ky. 1992).

          11.   This is a straightforward disability discrimination and retaliation case with one

plaintiff and two causes of action under the KCRA. The Kentucky Supreme Court has found an

hourly rate of $150.00 awarded pursuant to the fee-shifting provision of the KCRA to be

reasonable. See Brooks v. Lexington-Fayette Urban Cty. Hous. Auth., 132 S.W.3d 790, 809 (Ky.

2004). Following a jury verdict for sexual harassment and constructive discharge under the

KCRA, a district court in the Western District of Kentucky found 729.1 hours to be reasonable.

See West v. Tyson Foods, Inc., No. 4:05-cv-183M, 2008 WL 5110954 at *2 (W.D. Ky. Dec. 3,

2008).2                                                                             500 hours, only

about 68% of the hours approved in West, and assuming the Court finds $150.00 to be a

reasonable hourly rate, Plaintiff may recover $75,000 in attorney fees in the instant action. 3

          12.   On July 2, 2019, the undersigned counsel for Akebono spoke with counsel for

Plaintiff, Corey Asay of Morgan & Morgan, and requested that Plaintiff sign an irrevocable

Stipulation stating that the amount in controversy in this case was less than $75,000, including

                        es and costs. Mr. Asay declined to enter into any such Stipulation at that

time.

2
 The Court in West found an hourly rate of $200 to be reasonable. 2008 WL 5110954, at *2.
3
  Defendant expressly does not admit the assumed hourly rates and hours worked listed herein
are reasonable in this matter and reserves the right to object to any motion for attorney fees filed
by Plaintiff.

                                                  4
Case 1:19-cv-00088-GNS-HBB Document 1 Filed 07/03/19 Page 5 of 6 PageID #: 5




       13.     Based on the foregoing evidence, the amount in controversy exceeds the sum or

value of $75,000 pursuant to 28 U.S.C. §§ 1332(a) and 1446(c)(2).

       14.     Because complete diversity of citizenship exists in this matter and the amount in

controversy exceeds the sum or value of $75,000, the United States District Court for the

Western District of Kentucky, Bowling Green Division has jurisdiction of this action pursuant to

28 U.S.C. §§ 1332, 1441, and 1446.

       15.     Pursuant to 28 U.S.C. § 1446, this Notice of Removal is being timely filed within

thirty (30) days after receipt by Defendant of the Summons and Complaint, which is the first and

only pleading Plaintiff served on Defendant and from which Defendant could ascertain that the

case was removable.

       16.     This Notice of Removal has been signed by counsel for Defendant herein,

pursuant to 28 U.S.C. § 1446(a) and Rule 11 of the Federal Rules of Civil Procedure.

       PLEASE TAKE FURTHER NOTICE that Defendant, upon filing this Notice of Removal

with the Clerk of the U.S. District Court for the Western District of Kentucky, has served the

Notice of Removal on counsel for Plaintiff on the date set forth in the attached Certificate of

Service and has also filed a copy of this Notice of Removal with the Clerk of the Barren Circuit

Court, to effect removal of this action to this Court, pursuant to 28 U.S.C. § 1446(d).




                                                 5
Case 1:19-cv-00088-GNS-HBB Document 1 Filed 07/03/19 Page 6 of 6 PageID #: 6




                                           Respectfully submitted,

                                           /s/ Kathleen B. Wright
                                           Kathleen B. Wright
                                           kwright@fbtlaw.com
                                           FROST BROWN TODD LLC
                                           400 West Market Street, 32nd Floor
                                           Louisville, KY 40202-3363
                                           Phone: 502-589-5400
                                           Fax: 502-581-1087
                                           COUNSEL FOR DEFENDANT, AKEBONO
                                           BRAKE CORPORATION

                                   CERTIFICATE OF SERVICE

         I hereby certify that on July 3, 2019, I electronically filed the foregoing NOTICE OF
REMOVAL with the Clerk of the Court by using the EM/ECF system, and have served a copy
of the foregoing NOTICE OF REMOVAL and NOTICE OF ELECTRONIC FILING via
first class U.S. Mail, postage prepaid, upon the following:

Christina Thomas Mazaheri
Corey Asay
casay@forthepeople.com
Morgan & Morgan
333 W. Vine Street, Suite 1200
Lexington, KY 40507
Telephone (859) 286-8368
Counsel for Plaintiff

                                           /s/ Kathleen B. Wright
                                           COUNSEL FOR DEFENDANT, AKEBONO
                                           BRAKE CORPORATION




0117019.0626472 4824-7982-1467v1




                                              6
